DETAILED ACTION
Response to Amendment
Claims 5-6, 9-13 and 15 are cancelled. 
Claims 1, 4, and 20 are amended. 
Claims 21-26 are new. 
Claims 1-4, 7-8, 14, 16-26 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	In Claim 16, Line 1, the phrase “Claim 15” is DELETED and REPLACED with –Claim 1— .
 	In Claim 17, Line 1, the phrase “Claim 13” is DELETED and REPLACED with –Claim 1— .

Allowable Subject Matter
Claims 1-4, 7-8, 14, 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious the specific combination of limitations including: a backing layer disposed on the plurality of ultrasonic vibrators; a housing for encasing said plurality of ultrasonic vibrators; a heat dissipation member constructed separately from said housing, and encased in said housing in thermal connection with said plurality of ultrasonic vibrators and said housing, wherein said heat dissipation member has an opposing surface facing an inner surface of said housing… and said heat dissipation member, wherein the thermal-conducting member comprises a base secured to the backing layer and a plurality of sides extending from the base in a direction opposite to the backing layer, wherein said heat dissipation member is thermally connected with said ultrasonic vibrators via said thermal-conducting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645